DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 10-14 are pending for examination.
Terminal Disclaimer


The terminal disclaimer filed on 7/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent # 11026262 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter

Claims 10-14, renumbered as 1-5, are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 10 is allowable over the prior arts of record  since the prior arts do not teach or render obvious to disclose combined claimed limitations recited as-a-whole as interpreted in light of the specification and in view of applicant’s submission of terminal disclaimer.
Closest prior art Wentink teaches, monitoring quality of the uplink data transmission, collecting information relating to quality of the uplink communication, acquiring TXOP using a random access scheme and transmitting TXOP granting signal indicating a timing to perform the uplink data transmission to the TXOP responders, wherein the unit determines presence or absence of downlink data for the TXOP responders and, in the presence of the downlink data, transmits the TXOP granting signal after transmitting the downlink data and, in the absence of the downlink data, transmits the TXOP granting signal after acquiring the TXOP.
Wentink however fails to teach acquiring the TXOP in response to the determination of wireless stations as TXOP responders to which to grant the TXOP, and thus fails to teach the claim element, ‘determining, based on the collected information, one or more wireless stations as TXOP responders to which the wireless access point grants the TXOP, a unit that, in response to the determination, acquires the TXOP’, in combination with other claim elements.
In Wentink, the AP first acquires the TXOP, and then the TXOP is granted from the AP to STAs. Though Wentink teaches acquiring the TXOP and granting TXOP to STAs for uplink transmission, it does not teach them in the sequence as described in the claim, i.e. AP collecting information relating to a quality of the uplink communication first and then acquiring TXOP before granting them. 
Next closest prior arts Ishii and Hamada also fail to teach the combined claimed limitations recited as-a-whole.
Dependent claims 11-14 are allowed in view of their dependency on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462